DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2018 and 04/04/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With reference to claim 1, the claim recites “wherein a distance between an upper surface of the multi-joint mechanism and a lower surface of the display panel varies depending on a position of the display panel”; however the language fails to distinctly claim if the position of the display panel is in reference to the position across the hinge area or the folded/unfolded position of the display panel.  Similarly claims 3, 4, and 9 recite “position of the display panel”. The specification fails to provide description that further explains the limitation.  The drawings illustrate variation of the display panel in the hinge area. Based on the specification and the illustration the interpretation will be taken as variation at a position across the hinge area.  Claims 2, 5-8, and 10-12 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Publication No. 2017/0061836; hereinafter Kim).
With reference to claim 1, Kim discloses a display device (see Fig. 13) comprising: 
a display panel (100) (see paragraph 183; Fig. 13); 
a multi-joint mechanism (400) configured to provide foldability and support to the display panel (100) (see paragraph 77); and 
an elastic member (600) disposed between the multi-joint mechanism (400) and the display panel (100), wherein a distance between an upper surface of the multi-joint mechanism (400) and a lower surface of the display panel (100) varies depending on a position of the display panel (in teaching the interval between each of the plurality of rear hinge covers is changed in accordance with the shape change, see paragraphs 181 Figs. 13, 15). 

With reference to claim 2, Kim discloses the display device of claim 1, and further discloses wherein an upper surface of the elastic member has a flatness substantially equal to a flatness of the lower surface of the display panel (100) (see paragraph 215; Fig. 13). 

With reference to claim 3, Kim discloses the display device of claim 1, and further discloses wherein a thickness of the elastic member varies depending on the position of the display panel (in teaching compensation pattern (611d); see paragraphs 191-192; Figs. 13-15). 

With reference to claim 10, Kim discloses the display device of claim 1, and further discloses wherein the elastic member comprises at least one of silicon, rubber, and plastic (see paragraphs 184, 194). 

With reference to claim 12, Kim discloses the display device of claim 1, and further discloses an adhesive disposed between the display panel and the elastic member (see paragraph 184, 202).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 3 above, and further in view of Wald et al. (US Patent Publication 2018/0177046; hereinafter Wald).
With reference to claim 4, Kim discloses the display device of claim 3, however fails to disclose the thickness of the elastic member as recited.
Wald discloses a flexible display panel having a layer for neutral plane adjustment (see abstract) wherein the thickness of the elastic member (430) is about 10 um or more and about 50 um or less depending on the position of the display panel (see paragraph 36). 
Therefore it would have been obvious to allow the usage of an elastic member having a thickness similar to that which is taught by Wald to be carried out in a device similar to that which is taught by Kim to thereby provide a neutral plane position at the display layer while not increasing thickness of the device (see Wald; paragraph 38).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Yasuda et al. (US Patent Publication No. 2019/0333425; hereinafter Yasuda).
With reference to claim 5, Kim discloses the display device of claim 1, and while disclosing the elastic member (600) there fails to be disclosure of the elastic member being formed by slit coating as recited.
Yasuda discloses a flexible display device having there formed within an elastic member (in teaching polyimide resin layers 1, 2) comprising a coating (3) formed by slit coating (see paragraphs 51-54; Figs. 1A). 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a coating layer formed by slit coating similar to that which is taught by Yasuda to be carried out in a device similar to that which is taught by Kim to thereby provide a leveled surface by using the coating layers (see Yasuda paragraph 27).

With reference to claim 6, Kim and Yasuda disclose the display device of claim 5, and while Kim discloses the multi-joint mechanism and an elastic member disposed over the multi-joint mechanism (see Fig. 13), there fail to be disclosure of a first and second coating layer as recited.
Yasuda further discloses wherein the coating layer (3) comprises: a first coating layer (1) and a second coating layer (2) disposed on the first coating layer (see paragraphs 57-61; Figs. 1A-B). 

With reference to claim 7, Kim and Yasuda disclose the display device of claim 6, wherein Yasuda further discloses the first coating layer (1) has a first viscosity higher than a second viscosity of the second coating layer (2) (in teaching that the film thickness of the layers can be varied as with the application time; see paragraph 66). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yasuda as applied to claim 1 above, and further in view of Chen et al. (US Patent Publication No. 2018/0136696; hereinafter Chen).
With reference to claim 11, Kim discloses all that is required as explained above with reference to claim 1, and while disclosing the multi-joint mechanism is overlaid by the elastic member (see paragraph 183), there fails to be disclosure of the usage of a PSA sheet disposed therebetween as recited.
Chen discloses a hinge for foldable components wherein a PSA sheet (in teaching usage of an adhesive) disposed between the multi-joint mechanism (104) and the elastic member (202) (see paragraph 32; Figs. 3A-3B). 
Therefore it would have been obvious to allow the usage of an adhesive similar to that which is taught by Chen to be carried out in a device similar to that which is taught by Kim to thereby yield predictable results.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yasuda as applied to claim 6 above, and further in view of Cano et al (Composite Properties of Polyimide Resins).
With reference to claim 8, Kim and Yasuda disclose the display device of claim 6, however fails to disclose the viscosity range as recited. 
Cano discloses composite properties of polyimide resins have a range from about 50000 cP to about 100000 cP, and the second coating layer has a second viscosity in a range from greater than about 0 cP to about 50000 cP (in teaching various viscosity ranges of the material; see page 2).
Therefore it would have been obvious to one of ordinary skill in the art to allow for the materials to have viscosity levels similar to that which is taught by Cano to be applied to the materials of the device taught by Kim and Yasuda as according to known methods to obtain predictable results.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Yasuda as applied to claim 6 above, and further in view of Wald.
With reference to claim 9, Kim and Yasuda disclose the display device of claim 6, however fails to disclose the thickness of the coating layers as recited.
Wald discloses a flexible display panel having a layer for neutral plane adjustment (see abstract) wherein each of a thickness of the first coating layer and a thickness of the second coating layer (430) is in a range from about 10 um to about 50 um depending on the position of the display panel (see paragraph 36). 
Therefore it would have been obvious to allow the usage of a elastic member having a thickness similar to that which is taught by Wald to be carried out in a device similar to that which is taught by Kim to thereby provide a neutral plane position at the display layer while not increasing thickness of the device (see Wald; paragraph 38).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
XIA et al. (US2018/0314299) discloses a flexible display screen including bending mechanisms when fully deployed, supports a flat surface for providing support for the flexible display in various bending states (see paragraphs 20-35; Figs. 1-10).
SEO et al. (US2016/0338219) discloses a flexible display device adhesive that is foldable with respect to a folding axis wherein the stress caused by the folding is applied to the bendable material such that the first substrate and the second substrate to be separated from each other while more uniformly maintaining the distance therebetween during the folding (see paragraphs 51-66; Figs. 1-3).


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625